Citation Nr: 1445609	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-33 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In May 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.


FINDING OF FACT

Tinnitus did not have onset during active service and was not caused by active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in January 2011.

With regard to VA's duty to assist in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA associated with the Veteran's claims file his STRs, VA treatment records, and obtainable records of his private treatment.  The Board notes here that the Veteran reported during his May 2014 hearing that he does not remember the name of a non-VA doctor who diagnosed him with tinnitus shortly after his separation from service.  As the Veteran has been unable to provide sufficient identifying information, the Board finds that VA has no duty to obtain these records.  38 U.S.C.A. § 5103A(b).  Also coincident to VA's duty to assist the Veteran in substantiating his claim, VA provided an audiological examination in June 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issue on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claim that were lacking to substantiate the Veteran's claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Additionally, in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).

Here, in a December 2010 claim, the Veteran contended that he has experienced "ear ringing" since 1975, which is three years after his separation from active service.  The Veteran contended during his May 2014 hearing that he was exposed to artillery fire, gunfire, and other noise during service, and that he has experienced tinnitus since he separated from service.  

The Veteran's STRs are negative for complaints of tinnitus or hearing problems, generally.  Specifically, the Veteran endorsed in an April 1972 report of medical history that was documented contemporaneous to his separation from service that he never experienced "ear, nose, or throat trouble" nor had he had any illness or injury other than those noted.

With regard to postservice evidence, the Veteran reported during his May 2014 hearing that a private doctor diagnosed him with tinnitus shortly after he was discharged from active service.  As noted previously, however, related treatment records could not be obtained.  June 2009 records of the Veteran's treatment by Dr. S. H. document the Veteran's report of right ear pain and ringing in the ears, but these records do not provide any information concerning the etiology of his ear trouble.  Notably, multiple treatment records from the same provider dated July 2009 to October 2010 do not indicate that the Veteran had ringing in his ears at that time.  Additionally, non-VA hospital records document an August 2009 emergency room visit to treat a finger injury and indicate that the Veteran's medical history was negative for any chronic medical problems.

In June 2011, a VA examiner opined that it is less likely than not that the Veteran's tinnitus was caused by, or the result of, in-service noise exposure.  The examiner supported this conclusion by noting that the Veteran's separation examination indicated normal hearing for both ears, the record is silent for complaints of tinnitus, and the Veteran's tinnitus had onset postservice.  The Board finds that the examination is adequate as the examiner reviewed the Veteran's relevant medical history and offered reasoned medical explanations to support her opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

After careful review of the record, the Board finds that the Veteran's current assertions that tinnitus had onset during service and that he has experienced tinnitus since service, is not probative because they are inconsistent with statements that he made upon his separation from active service and with the other evidence of record as described above.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted"); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes).

While the Veteran has contended that his tinnitus was caused by his service, he has not explicitly linked it to combat as to implicate 38 U.S.C.A. § 1154(b), and in any case, there is clear and convincing evidence it was not incurred in combat, (and therefore not present since then).  This evidence consists of the previously mentioned report by the Veteran it began after service, his report at separation he had no ear trouble, the absence of any record of the problem in a number of private post service medical records, and the 2009 record that the Veteran's medical history was negative for chronic medical problems.  

Further, although the Veteran may be competent to report his symptoms, in this case, as finder of fact, the Board has concluded this symptom was not present in service.  Thus, competent evidence is necessary to link the post service presence of the condition to service.  The Veteran is not shown to have the expertise to provide that evidence himself, and no other evidence provides that link.  Indeed, the only medical/competent opinion of record on the question is adverse to the claim.   

For the foregoing reasons, the Board concludes that the preponderance of evidence is against a finding that the Veteran's tinnitus had its onset during service or was caused by an event, injury, or disease during active service.  The preponderance of evidence is therefore against a finding of service connection for tinnitus and the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


